DETAILED ACTION

Status of Application
	This action is in reply to the amendment and response filed on December 8, 2021.
Claims 1, 3-6, 8-11, 13-16, and 18-22 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Examiner’s Amendment
An examiner’s amendment to the record is attached to this Office action. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jeff Tracey via email on February 14, 2022.



Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16, and 18-22 (renumbered as 1-18) are allowed.



Note Regarding Claim Interpretation
The independent claims recite “obtain second account data associated with an account not included in the training set.” In light of paragraph 0091 of the Specification, “second account data” is interpreted as data of a second account and not second data of an account. 



Reasons for Allowance

One of the closest prior art references of record is Mintz et al., U.S. Patent Number 11,042,930 B1. Mintz teaches a method for predicting whether a non-sufficient funds fee will be incurred by a user. A predictive model is trained with historical data using machine learning techniques. The model is used to predict a probability of a user incurring an insufficient funds fee. Based on the probability, an alert may be provided to the user. 
Another of the closest prior art references of record is Waldron, III et al., U.S. Patent Application Publication No. 2011/0295731 A1. Waldron teaches a method of monitoring a customer’s financial accounts to predict future financial transactions. Based on the predictions, real-time advice or alerts can be provided to a customer. 
Another of the closest prior art references of record is Grassadonia et al., U.S. Patent Application Publication No. 2018/0005229 A1. Grassadonia teaches a method of monitoring sub-accounts to predict whether one or more of the sub-accounts may have insufficient funds.
Another of the closest prior art references of record is Radwin, Michael. “Want to delight customers? Apply design thinking to your AI products,” The Hive, Medium (Jun. 25, 2019). Radwin teaches a method of using a machine learning model to predict overdrafts by inputting user account information. 
	Claims 1, 3-6, 8-11, 13-16, and 18-22 are allowed because these prior art references, in addition the other cited references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although there are features and concepts that on their own would be known in the art and disclosed in the above references, they were not found in a way that makes the amended claims as a whole obvious to one having ordinary skill in the art. The combination of limitations is not obvious. Therefore, the rejections under 35 U.S.C. 103 are withdrawn.
Regarding 35 U.S.C. 101, the claims are eligible because they include the additional element of training of a machine learning binary classifier. This additional element alone and as combined with the other additional elements of the independent claims integrate the abstract idea into a practical application. Additionally, the claims provide an ordered combination. Therefore, the claims are eligible. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Other Relevant References
Vergari, U.S. Patent Application No. 2017/0061534 A1. See Figure 2, Item S24 (“Apply the one or more rules to transactional data on past transactions of an individual account holder occurring 
Fazeli et al., U.S. Patent Application Publication No. 2019/0057386 A1. See paragraph 0019.
Hockey et al., U.S. Patent No. 10,726,491. 
Shalev (Shalev, Asaf. “Intuit’s AI Team in Israel Develops Overdraft Prediction Service,” CTECH (Feb. 2, 2018).) 
Flowers et al., U.S. Patent Number 10,977,725 B1. Flowers teaches a method of predicting when an overdraft may occur and taking appropriate action when an overdraft is predicted. 
Tumulty, II et al., U.S. Patent Application Publication Number 2020/0090261 A1. Tumulty teaches a method for anticipating and preventing financial account overdrafts using a funds transaction model. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698